DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 01/26/2022.

Allowable Subject Matter
Claims 1, 2, 5, 8-14, 26-29, 30-33, 35-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singular or in combination thereof, an induction system for filtering the induction of objects to a plurality of object processing systems, said induction system comprising each and every one of the following limitations: 
evaluation means for evaluating at least one characteristic of an object, wherein the evaluation means includes a conveyor section that comprises a plurality of transport rollers and at least one elevated roller that rotates faster than the plurality of transport rollers; and routing means for routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to a selected one of the plurality of object processing systems.
Regarding independent claim 26:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method of distributing induction of objects to an object processing system including a plurality of object processing stations, said method comprising each and every one of the following limitations: 1269382.1U.S. Application No.: 16/737,2184 Atty. Docket No.: BG.10735 

Regarding independent claim 40:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, an object induction system, comprising each and every one of the following limitations: 
a first conveyor section that comprises a plurality of transport rollers and at least one perturbation roller that rotates faster than the plurality of transport rollers, wherein the at least one perturbation roller is mounted to a sensor configured to determine at least one characteristic of an object travelling over the first conveyor section; and a second conveyor section configured to route the object in one of a plurality of directions responsive to the at least one characteristic of the object.
Claims 2, 5, 8-14, 27, 28, 30-33, 35-39, and 41-49 depend from claims 1, 26, and 40, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876